Wilson, Judge:
When tbe above-enumerated appeal for a reap-praisement was called for hearing, there was no appearance on behalf of the plaintiff, and the case was ordered submitted.
In conformity with the requirements of the statute (28 U. S. C. § 2631), I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.